Case 2:21-cv-02390-MWF-SK Document 27 Filed 06/28/21 Page 1 of 14 Page ID #:106




  1 JAN LAWRENCE HANDZLIK (CA State Bar No. 047959)

  2 Jan Lawrence Handzlik, APC
    515 South Flower Street, 18th Floor
  3 Los Angeles, CA 90071-2231
    Tel: 213-236-3519
  4 Fax:   213-236-3501
    jan@handzliklaw.com
  5 Attorneys for Defendants Keith Berman,

  6 Decision Diagnostics Corp. and PharmaTech
    Solutions, Inc.
  7

  8                                     UNITED STATES DISTRICT COURT
  9                                   CENTRAL DISTRICT OF CALIFORNIA
 10                                               WESTERN DIVISION
 11
      ------------------------------------------------------------X
 12
    LICGO PARTNERS, LLC, SOVEREIGN                               :    Case No. 2:21-cv-02390-MWF-SK
 13 PARTNERS, LLC, and PARADIGM                                  :
    CAPITAL HOLDINGS, LLC,                                       :
 14                                                              :    ANSWER OF DEFENDANTS KEITH
               Plaintiffs,                                       :    BERMAN, DECISION DIAGNOSTICS
 15                                                              :    CORP. AND PHARMATECH
    vs.                                                          :    SOLUTIONS, INC. TO FIRST
 16                                                              :    AMENDED COMPLAINT
    KEITH BERMAN, DECISION                                       :
 17 DIAGNOSTICS CORP. and                                        :
                                                                 :
 18 PHARMATECH SOLUTIONS, INC.,                                  :
                        Defendants.                              :
 19
      ------------------------------------------------------------X
 20
              Defendants Keith Berman, Decision Diagnostics Corp. (“DECN”) and PharmaTech
 21
      Solutions, Inc. (“PharmaTech”), subject to and expressly without waiving any right or protection
 22

 23 under the Constitutions and statutes of the United States and the State of California, hereby respond

 24 to plaintiffs’ First Amended Complaint, filed on March 22, 2021 (the “Complaint”), as follows:

 25                                     FACTS COMMON TO ALL COUNTS
 26
                                                 NATURE OF THE CASE
 27
              1.       Defendants deny the allegations contained in paragraph 1 of the Complaint.
 28
      ANSWER TO FIRST AMENDED COMPLAINT - 1
Case 2:21-cv-02390-MWF-SK Document 27 Filed 06/28/21 Page 2 of 14 Page ID #:107




  1                                             THE PARTIES

  2          A.      Plaintiff LICGO

  3          2.      Defendants deny knowledge or information sufficient to form a belief as to the truth
  4
      of the allegations contained in paragraph 2 of the Complaint.
  5
             3.      Defendants deny knowledge or information sufficient to form a belief as to the truth
  6
      of the allegations contained in paragraph 3 of the Complaint.
  7
             B.      Plaintiff Sovereign
  8

  9          4.      Defendants deny knowledge or information sufficient to form a belief as to the truth

 10 of the allegations contained in paragraph 4 of the Complaint.

 11          5.      Defendants deny knowledge or information sufficient to form a belief as to the truth
 12
      of the allegations contained in paragraph 5 of the Complaint.
 13
             C.      Plaintiff Paradigm
 14
             6.      Defendants deny knowledge or information sufficient to form a belief as to the truth
 15

 16 of the allegations contained in paragraph 6 of the Complaint.

 17          7.      Defendants admit the allegations contained in paragraph 7 of the Complaint.

 18          D.      Defendant Berman
 19          8.      Defendants admit the allegations contained in paragraph 8 of the Complaint.
 20
             E.      Defendant DECN
 21
             9.      Defendants admit the allegations contained in paragraph 9 of the Complaint.
 22
             10.     Defendants admit the allegations contained in paragraph 10 of the Complaint.
 23

 24          11.     Defendants admit the allegations contained in paragraph 11 of the Complaint.

 25          F.      Defendant PharmaTech

 26          12.     Defendants admit the allegations contained in paragraph 12 of the Complaint.
 27
             13.     Defendants admit the allegations contained in paragraph 13 of the Complaint.
 28
      ANSWER TO FIRST AMENDED COMPLAINT - 2
Case 2:21-cv-02390-MWF-SK Document 27 Filed 06/28/21 Page 3 of 14 Page ID #:108




  1           14.     Defendants admit the allegations contained in paragraph 14 of the Complaint.

  2           15.     Defendants admit the allegations contained in paragraph 15 of the Complaint.

  3                                      JURISDICTION AND VENUE
  4
              16.     Defendants deny the allegations contained in paragraph 16 of the Complaint; except
  5
      admit that Plaintiffs purport to invoke the statute referred to, in seeking to confer subject matter
  6
      jurisdiction.
  7
              17.     Defendants deny the allegations contained in paragraph 17 of the Complaint; except
  8

  9 admit that Plaintiffs purport to invoke the statute referred to, in seeking to confer subject matter
 10 jurisdiction.

 11           18.     Defendants deny the allegations contained in paragraph 18 of the Complaint; except
 12
      admit that Plaintiffs purport to invoke the statute referred to, in seeking to confer venue for this
 13
      action in this court.
 14
              19.     Defendants deny the allegations contained in paragraph 19 of the Complaint; except
 15

 16 admit that Plaintiffs purport to invoke the statute referred to, in seeking to invoke supplemental

 17 jurisdiction over their purported State law claims.

 18                   DEFENDANTS PERPETRATED A FRAUD UPON PLAINTIFFS
 19           A.      Plaintiffs Were Fraudulently Induced to Invest and Purchase Securities in
 20                   DECN

 21           20.     Defendants deny the allegations contained in paragraph 20 of the Complaint.

 22           21.     Defendants deny the allegations contained in paragraph 21 of the Complaint.
 23           22.     Defendants admit the allegations contained in paragraph 22 of the Complaint.
 24
              23.     Defendants deny the allegations contained in paragraph 23 of the Complaint.
 25
              24.     Defendants deny the allegations contained in paragraph 24 of the Complaint.
 26
              25.     Defendants deny the allegations contained in paragraph 25 of the Complaint.
 27

 28
      ANSWER TO FIRST AMENDED COMPLAINT - 3
Case 2:21-cv-02390-MWF-SK Document 27 Filed 06/28/21 Page 4 of 14 Page ID #:109




  1                 i.        LICGO Subscription Agreement

  2          26.    Defendants admit the allegations contained in paragraph 26 of the Complaint.

  3          27.    Defendants admit the allegations contained in paragraph 27 of the Complaint.
  4
             28.    Defendants neither admit nor deny the allegations contained in paragraph 28 of the
  5
      Complaint and respectfully refer the court to the LICGO Subscription Agreement for its terms and
  6
      conditions.
  7
             29.    Defendants neither admit nor deny the allegations contained in paragraph 29 of the
  8

  9 Complaint and respectfully refer the court to the LICGO Subscription Agreement for its terms and
 10 conditions.

 11          30.    Defendants neither admit nor deny the allegations contained in paragraph 30 of the
 12
      Complaint and respectfully refer the court to the LICGO Subscription Agreement for its terms and
 13
      conditions.
 14
                    ii.       Sovereign Subscription Agreement
 15

 16                           a.    The First Sovereign Subscription Agreement

 17          31.    Defendants neither admit nor deny the allegations contained in paragraph 31 of the

 18 Complaint and respectfully refer the court to the First Sovereign Subscription Agreement for its

 19 terms and conditions.

 20
             32.    Defendants neither admit nor deny the allegations contained in paragraph 32 of the
 21
      Complaint and respectfully refer the court to the First Sovereign Subscription Agreement for its
 22
      terms and conditions.
 23

 24          33.    Defendants neither admit nor deny the allegations contained in paragraph 33 of the

 25 Complaint and respectfully refer the court to the First Sovereign Subscription Agreement for its

 26 terms and conditions.

 27

 28
      ANSWER TO FIRST AMENDED COMPLAINT - 4
Case 2:21-cv-02390-MWF-SK Document 27 Filed 06/28/21 Page 5 of 14 Page ID #:110




  1          34.    Defendants neither admit nor deny the allegations contained in paragraph 34 of the

  2 Complaint and respectfully refer the court to the First Sovereign Subscription Agreement for its

  3 terms and conditions.

  4
             35.    Defendants neither admit nor deny the allegations contained in paragraph 35 of the
  5
      Complaint and respectfully refer the court to the First Sovereign Subscription Agreement for its
  6
      terms and conditions.
  7
             36.    Defendants neither admit nor deny the allegations contained in paragraph 36 of the
  8

  9 Complaint and respectfully refer the court to the First Sovereign Subscription Agreement for its
 10 terms and conditions.

 11                           b.   The Second Sovereign Subscription Agreement
 12
             37.    Defendants admit the allegations contained in paragraph 37 of the Complaint.
 13
             38.    Defendants neither admit nor deny the allegations contained in paragraph 38 of the
 14
      Complaint and respectfully refer the court to the Second Subscription Agreement for its terms and
 15

 16 conditions.

 17          39.    Defendants neither admit nor deny the allegations contained in paragraph 39 of the

 18 Complaint and respectfully refer the court to the Second Subscription Agreement for its terms and

 19 conditions.

 20
             40.    Defendants neither admit nor deny the allegations contained in paragraph 40 of the
 21
      Complaint and respectfully refer the court to the Second Subscription Agreement for its terms and
 22
      conditions.
 23

 24          41.    Defendants neither admit nor deny the allegations contained in paragraph 41 of the

 25 Complaint and respectfully refer the court to the Second Subscription Agreement for its terms and

 26 conditions.

 27

 28
      ANSWER TO FIRST AMENDED COMPLAINT - 5
Case 2:21-cv-02390-MWF-SK Document 27 Filed 06/28/21 Page 6 of 14 Page ID #:111




  1          42.    Defendants neither admit nor deny the allegations contained in paragraph 42 of the

  2 Complaint and respectfully refer the court to the Second Subscription Agreement for its terms and

  3 conditions.

  4
                    iii.      Paradigm’s Independent Contractor Agreement
  5
             43.    Defendants admit the allegations contained in paragraph 43 of the Complaint.
  6
             44.    Defendants neither admit nor deny the allegations contained in paragraph 44 of the
  7
      Complaint and respectfully refer the court to the Paradigm Independent Contractor Agreement for its
  8

  9 terms and conditions.
 10          45.    Defendants neither admit nor deny the allegations contained in paragraph 45 of the
 11 Complaint and respectfully refer the court to the Paradigm Independent Contractor Agreement for its

 12
      terms and conditions.
 13
             B.     Defendants’ Fraudulent Efforts to Capitalize on the Covid-19 Pandemic
 14
             46.    Defendants admit the allegations contained in paragraph 46 of the Complaint.
 15

 16          47.    Defendants admit the allegations contained in paragraph 47 of the Complaint.

 17          48.    Defendants deny the allegations contained in paragraph 48 of the Complaint.

 18          49.    Defendants deny the allegations contained in paragraph 49 of the Complaint.
 19          50.    Defendants deny the allegations contained in paragraph 50 of the Complaint.
 20
             51.    Defendants deny the allegations contained in paragraph 51 of the Complaint.
 21
             52.    Defendants deny the allegations contained in paragraph 52 of the Complaint.
 22
             53.    Defendants deny the allegations contained in paragraph 53 of the Complaint.
 23

 24          54.    Defendants neither admit nor deny the allegations contained in paragraph 54 of the

 25 Complaint and respectfully refer the court to DECN’s March 16, 2020 press release for its terms.

 26          55.    Defendants deny the allegations contained in paragraph 55 of the Complaint.
 27

 28
      ANSWER TO FIRST AMENDED COMPLAINT - 6
Case 2:21-cv-02390-MWF-SK Document 27 Filed 06/28/21 Page 7 of 14 Page ID #:112




  1          56.     Defendants neither admit nor deny the allegations contained in paragraph 56 of the

  2 Complaint and respectfully refer the court to DECN’s March 20, 2020 press release for its terms.

  3          57.     Defendants deny the allegations contained in paragraph 57 of the Complaint.
  4
             58.     Defendants neither admit nor deny the allegations contained in paragraph 58 of the
  5
      Complaint and respectfully refer the court to DECN’s April 23, 2020 press release for its terms.
  6
             59.     Defendants deny the allegations contained in paragraph 59 of the Complaint, except
  7
      admit that DECN was unable to reach an agreement with Major League Baseball.
  8

  9          60.     Defendants deny the allegations contained in paragraph 60 of the Complaint.

 10          61.     Defendants deny the allegations contained in paragraph 61 of the Complaint.
 11          62.     Defendants deny the allegations contained in paragraph 62 of the Complaint, except
 12
      admit that on or about December 17, 2020, the U.S. Securities and Exchange Commission and U.S.
 13
      Department of Justice brought actions against Berman and DECN and Berman, respectively.
 14
             63.     Defendants deny so much of paragraph 63 of the Complaint that alleges that
 15

 16 Defendants engaged in any wrongful, fraudulent or unlawful conduct and deny knowledge or

 17 information concerning Plaintiffs’ knowledge of Defendants’ alleged wrongful conduct.

 18          C.      DECN and Berman’s Unlawful Refusal to Permit Plaintiffs to Exercise
                     their Conversion Rights
 19

 20          64.     Defendants deny the allegations contained in paragraph 64 of the Complaint.

 21          65.     Defendants deny the allegations contained in paragraph 65 of the Complaint.

 22          66.     Defendants deny the allegations contained in paragraph 66 of the Complaint.
 23          67.     Defendants deny the allegations contained in paragraph 67 of the Complaint.
 24
             68.     Defendants deny so much of paragraph 68 of the Complaint that alleges any wrongful
 25
      conduct by Defendants and respectfully refer the court to the LICGO Subscription Agreement for its
 26
      terms and conditions.
 27

 28          69.     Defendants deny the allegations contained in paragraph 69 of the Complaint.
      ANSWER TO FIRST AMENDED COMPLAINT - 7
Case 2:21-cv-02390-MWF-SK Document 27 Filed 06/28/21 Page 8 of 14 Page ID #:113




  1           70.     Defendants deny the allegations contained in paragraph 70 of the Complaint.

  2           71.     Defendants deny the allegations contained in paragraph 71 of the Complaint.

  3                                              FIRST COUNT
  4
                                               (Breach of Contract)
  5
              72.     As and for their response to paragraph 72 of the Complaint, Defendants repeat and
  6
      reallege their responses to the paragraphs referred to therein with the same force and effect as though
  7
      fully set forth herein.
  8

  9           73.     Defendants neither admit nor deny the allegations contained in paragraph 73 of the

 10 Complaint and respectfully refer the court to the Agreements referred to therein for their terms and

 11 conditions.

 12
              74.     Defendants deny the allegations contained in paragraph 74 of the Complaint.
 13
              75.     Defendants deny the allegations contained in paragraph 75 of the Complaint.
 14
              76.     Defendants deny the allegations contained in paragraph 76 of the Complaint.
 15

 16                                             SECOND COUNT

 17                                       (Breach of Implied Covenant
                                        of Good Faith and Fair Dealing)
 18
              77.     As and for their response to paragraph 77 of the Complaint, Defendants repeat and
 19

 20 reallege their responses to the paragraphs referred to therein with the same force and effect as though

 21 fully set forth herein.

 22           78.     Defendants submit no response to the legal conclusion contained in paragraph 78 of
 23 the Complaint. To the extent this paragraph is intended to assert the Defendants’ breach of the

 24
      covenant of good faith and fair dealing, this allegation is denied.
 25
              79.     Defendants submit no response to the legal conclusion contained in paragraph 79 of
 26
      the Complaint. To the extent this paragraph is intended to assert the Defendants’ breach of the
 27

 28 covenant of good faith and fair dealing, this allegation is denied.
      ANSWER TO FIRST AMENDED COMPLAINT - 8
Case 2:21-cv-02390-MWF-SK Document 27 Filed 06/28/21 Page 9 of 14 Page ID #:114




  1           80.     Defendants deny the allegations contained in paragraph 80 of the Complaint.

  2           81.     Defendants deny the allegations contained in paragraph 81 of the Complaint.

  3                                             THIRD COUNT
  4
                                             (Common Law Fraud)
  5
              82.     As and for their response to paragraph 82 of the Complaint, Defendants repeat and
  6
      reallege their responses to the paragraphs referred to therein with the same force and effect as though
  7
      fully set forth herein.
  8

  9           83.     Defendants deny the allegations contained in paragraph 83 of the Complaint.

 10           84.     Defendants deny the allegations contained in paragraph 84 of the Complaint.
 11           85.     Defendants deny the allegations contained in paragraph 85 of the Complaint.
 12
              86.     Defendants deny the allegations contained in paragraph 86 of the Complaint.
 13
                                               FOURTH COUNT
 14
                                          (Breach of Fiduciary Duty)
 15

 16           87.     As and for their response to paragraph 87 of the Complaint, Defendants repeat and

 17 reallege their responses to the paragraphs referred to therein with the same force and effect as though

 18 fully set forth herein.

 19           88.     Defendants deny the allegations contained in paragraph 88 of the Complaint.
 20
              89.     Defendants deny the allegations contained in paragraph 89 of the Complaint.
 21
              90.     Defendants deny the allegations contained in paragraph 90 of the Complaint.
 22
                                                FIFTH COUNT
 23

 24                                        (Trover and Conversion)

 25           91.     As and for their response to paragraph 91 of the Complaint, Defendants repeat and

 26 reallege their responses to the paragraphs referred to therein with the same force and effect as though

 27
      fully set forth herein.
 28
      ANSWER TO FIRST AMENDED COMPLAINT - 9
Case 2:21-cv-02390-MWF-SK Document 27 Filed 06/28/21 Page 10 of 14 Page ID #:115




  1           92.     Defendants deny the allegations contained in paragraph 92 of the Complaint.

  2           93.     Defendants deny the allegations contained in paragraph 93 of the Complaint.

  3                                             SIXTH COUNT
  4
                                              (Unjust Enrichment)
  5
              94.     As and for their response to paragraph 94 of the Complaint, Defendants repeat and
  6
      reallege their responses to the paragraphs referred to therein with the same force and effect as though
  7
      fully set forth herein.
  8

  9           95.     Defendants deny the allegations contained in paragraph 95 of the Complaint.

 10                                           SEVENTH COUNT
 11                                 (Conspiracy and Aiding and Abetting)
 12
              96.     As and for their response to paragraph 96 of the Complaint, Defendants repeat and
 13
      reallege their responses to the paragraphs referred to therein with the same force and effect as though
 14
      fully set forth herein.
 15

 16           97.     Defendants deny the allegations contained in paragraph 97 of the Complaint.

 17           98.     Defendants deny the allegations contained in paragraph 98 of the Complaint.

 18           99.     Defendants deny the allegations contained in paragraph 99 of the Complaint.
 19                                            EIGHTH COUNT
 20
                                         (Piercing the Corporate Veil)
 21
              100.    As and for their response to paragraph 100 of the Complaint, Defendants repeat and
 22
      reallege their responses to the paragraphs referred to therein with the same force and effect as though
 23

 24 fully set forth herein.

 25           101.    Defendants deny the allegations contained in paragraph 101 of the Complaint.

 26           102.    Defendants deny the allegations contained in paragraph 102 of the Complaint.
 27
              103.    Defendants deny the allegations contained in paragraph 103 of the Complaint.
 28
      ANSWER TO FIRST AMENDED COMPLAINT - 10
Case 2:21-cv-02390-MWF-SK Document 27 Filed 06/28/21 Page 11 of 14 Page ID #:116




  1           104.    Defendants deny the allegations contained in paragraph 104 of the Complaint.

  2           105.    Defendants admit the allegations contained in paragraph 105 of the Complaint.

  3           106.    Defendants deny the allegations contained in paragraph 106 of the Complaint.
  4
              107.    Defendants deny the allegations contained in paragraph 107 of the Complaint.
  5
              108.    Defendants deny the allegations contained in paragraph 108 of the Complaint.
  6
                                                NINTH COUNT
  7
          (Violations of Sections 10(b) of the Securities and Exchange Act of 1934, and Rule 10b-5
  8
                                                  thereunder)
  9
              109.    As and for their response to paragraph 109 of the Complaint, Defendants repeat and
 10
      reallege their responses to the paragraphs referred to therein with the same force and effect as though
 11
      fully set forth herein.
 12

 13           110.    Defendants deny the allegations contained in paragraph 110 of the Complaint.

 14           111.    Defendants deny the allegations contained in paragraph 111 of the Complaint.
 15           112.    Defendants deny the allegations contained in paragraph 112 of the Complaint.
 16
                                                TENTH COUNT
 17
                                 (Violations of California Corp. Code §25401)
 18
              113.    As and for their response to paragraph 113 of the Complaint, Defendants repeat and
 19

 20 reallege their responses to the paragraphs referred to therein with the same force and effect as though

 21 fully set forth herein.

 22           114.    Defendants admit the allegations contained in paragraph 114 of the Complaint.
 23           115.    Defendants admit the allegations contained in paragraph 115 of the Complaint.
 24
              116.    Defendants submit no response to the legal conclusion contained in paragraph 116 of
 25
      the Complaint. To the extent this paragraph is intended to assert the Defendants violated California
 26
      Corp. Code §25401, this allegation is denied.
 27

 28
      ANSWER TO FIRST AMENDED COMPLAINT - 11
Case 2:21-cv-02390-MWF-SK Document 27 Filed 06/28/21 Page 12 of 14 Page ID #:117




  1           117.     Defendants submit no response to the legal conclusion contained in paragraph 117 of

  2 the Complaint. To the extent this paragraph is intended to assert the Defendants violated California

  3 Corp. Code §25401, this allegation is denied.

  4
              118.     Defendants submit no response to the legal conclusion contained in paragraph 118 of
  5
      the Complaint.
  6
              119.     Defendants deny the allegations contained in paragraph 119 of the Complaint.
  7
                                        FIRST AFFIRMATIVE DEFENSE
  8

  9           120.     The Complaint fails to state a claim upon which relief can be granted.

 10                                   SECOND AFFIRMATIVE DEFENSE
 11           121.     Plaintiffs’ claims are barred, in whole or in part, by their unclean hands.
 12
                                        THIRD AFFIRMATIVE DEFENSE
 13
              122.     Plaintiffs’ claims are barred, in whole or in part, by the doctrine of estoppel.
 14
                                      FOURTH AFFIRMATIVE DEFENSE
 15

 16           123.     Plaintiffs’ claims are barred, in whole or in part, by the applicable statute of

 17 limitations.

 18                                     FIFTH AFFIRMATIVE DEFENSE
 19           124.     Defendants DECN and PharmaTech are separate and distinct corporate entities and
 20
      there is no basis for piercing the corporate veil of either entity.
 21
                                        SIXTH AFFIRMATIVE DEFENSE
 22
              125.     Plaintiffs’ claims are barred by their accord and satisfaction with the corporate
 23

 24 defendants.

 25                                   SEVENTH AFFIRMATIVE DEFENSE

 26           126.     None of the Plaintiffs was in a fiduciary relationship with any of the Defendants.
 27

 28
      ANSWER TO FIRST AMENDED COMPLAINT - 12
Case 2:21-cv-02390-MWF-SK Document 27 Filed 06/28/21 Page 13 of 14 Page ID #:118




  1                                 EIGHTH AFFIRMATIVE DEFENSE

  2          127.    Plaintiffs’ claims are barred, in whole or in part, by their failure to comply with the

  3 terms and conditions of their purported agreements with DECN.

  4
                                     NINTH AFFIRMATIVE DEFENSE
  5
             128.    One or more of the Plaintiffs improperly attempted to transfer their DECN shares
  6
      which by their terms were non-transferrable.
  7
                                     TENTH AFFIRMATIVE DEFENSE
  8

  9          129.    Defendant Keith Berman is not personally liable for any purported debt or obligation

 10 of DECN or PharmaTech to the Plaintiffs.

 11                               ELEVENTH AFFIRMATIVE DEFENSE
 12
             130.    Plaintiffs did not rely on any information contained in any press releases issued by
 13
      DECN in 2020 and have included references to certain releases solely for prejudicial purposes.
 14
                                   TWELFTH AFFIRMATIVE DEFENSE
 15

 16          131.    Plaintiffs do not have and have never presented the fully executed documentation

 17 required to convert their shares.

 18                                         PRAYER FOR RELIEF
 19          WHEREFORE, Defendants Keith Berman, Decision Diagnostics Corp. and PharmaTech
 20
      Solutions, Inc. pray that Plaintiffs’ First Amended Complaint be dismissed in its entirety with
 21
      prejudice, that judgment be entered in favor of Defendants for all costs and fees as appropriate, and
 22
      ///
 23

 24 ///

 25 ///

 26 ///

 27
      ///
 28
      ANSWER TO FIRST AMENDED COMPLAINT - 13
Case 2:21-cv-02390-MWF-SK Document 27 Filed 06/28/21 Page 14 of 14 Page ID #:119




  1 that Defendants be granted such other and further relief as the Court deems just and proper.

  2 Dated: June 28, 2021                                   JAN LAWRENCE HANDZLIK, APC

  3
                                                           By: _________/s/________________
  4
                                                                    JAN L. HANDZLIK
  5                                                            Attorney for Defendants Keith Berman,
                                                               Decision Diagnostics Corp. and
  6                                                            PharmaTech Solutions, Inc.

  7

  8

  9
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
      ANSWER TO FIRST AMENDED COMPLAINT - 14
